                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    CARBONLITE HOLDINGS LLC, et al.,1                                 Case No. 21-10527 (JTD)

                                     Debtors.                         Jointly Administered

    BAHRAM NOUR-OMID, an individual, and
    LEARNICON LLC, a Delaware limited liability                       Adv. No. 21-50317 (JTD)
    company,

                                     Plaintiffs,                      Related to Docket Nos. 10, 11, 24
    v.

    CARBONLITE HOLDINGS LLC, a Delaware
    limited liability company, LF INVESTMENT
    HOLDINGS, LLC, a Delaware limited liability
    company, LEON FARAHNIK, an individual, KIM
    JEFFERY, an individual, FARAMARZ
    YOUSEFZADEH, an individual, ORION
    ENERGY CREDIT OPPORTUNITIES FUND II,
    L.P., a Delaware limited partnership, ORION
    ENERGY CREDIT OPPORTUNITIES FUND II
    PV, L.P., a Delaware limited partnership, ORION
    ENERGY CREDIT OPPORTUNITIES FUND II
    GPFA, L.P., a Delaware limited partnership,
    FORCE TEN PARTNERS, LLC, a Delaware
    limited liability company, BRIAN WEISS, an
    individual, and DOES 1 through 50, inclusive,

                  SUPPLEMENTAL MOTION OF DEBTOR CARBONLITE
              HOLDINGS LLC TO DISMISS FIRST AMENDED COMPLAINT OR,
             ALTERNATIVELY, TO STAY THIS LITIGATION AS TO ALL PARTIES




1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite PinnPack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
PinnPack P, LLC (8322); and PinnPack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.



DOCS_SF:105654.1
                    Defendant CarbonLite Holdings, LLC (the “Debtor”), by and through its counsel,

respectfully submits this supplemental motion to dismiss (this “Supplemental Motion”) the First

Amended Complaint filed by Plaintiffs on June 9, 2021 [Docket No. 24] (the “Amended

Complaint”). The Debtor filed its initial motion on May 26, 2021 [Docket No. 10] (the “Original

Motion”)2 seeking an order dismissing the original Complaint filed by Plaintiffs (the “Original

Complaint”). Rather than responding to the Original Motion, Plaintiffs filed the Amended

Complaint. A redline of the Amended Complaint against the Original Complaint is attached

hereto as Exhibit A.

                    The Amended Complaint fails to address the substance of the Debtors’ arguments

in the Original Motion. Plaintiffs ignore the key issue raised by the Original Motion that

Plaintiffs have suffered no damages given that their indirect interests in the Tranche B Loans are

out of the money.3 The additional factual allegations in the Amended Complaint also do not

impact the outcome of the Original Motion. The Amended Complaint removes one cause of

action against the Debtor (Fifth Cause of Action – Breach of Implied Covenant of Good Faith

and Fair Dealing) and adds one cause of action (Seventh Cause of Action – Breach of Implied-

in-Fact Contract). The Debtor hereby incorporates and reaffirms its arguments in the Original

Motion and, by this Supplemental Motion, seeks to dismiss or stay the Amended Complaint for

the reasons set forth in the Original Motion.




2
    Capitalized terms used but not defined herein shall have the meanings set forth in the Motion.
3
  Notably, Orion has recovered only a small fraction of its claims under the Tranche A Loans and its debtor-in-
possession financing out of the proceeds of the sale of the Riverside, California facility. Although the Debtor’s
efforts to sell the PinnPack facility in Oxnard, California are ongoing, there will be no Qualified PinnPack Sale as
had been contemplated in the Credit Agreement prior to the Forbearance Agreement because the PinnPack facility
and the assets contained therein will be sold through the bankruptcy process following an event of default.


                                                            2
DOCS_SF:105654.1
                   In addition, the Debtor asserts that the new Seventh Cause of Action – Breach of

Implied-in-Fact Contract should be dismissed under Rule 12(b)(6). There can be no breach of an

implied contract against the Debtor under California law because the Debtor never had a direct

relationship with either of the Plaintiffs with respect to the Tranche B Loans or the Forbearance

Agreement. “An implied-in-fact contract requires proof of the same elements necessary to

evidence an express contract: mutual assent or offer and acceptance, consideration, legal capacity

and lawful subject matter.” Northstar Financial Advisors Inc. v. Schwab Investments, 779 F.3d

1036, 1050-51 (9th Cir. 2015) (quoting 1 Richard A. Lord, Williston on Contracts § 1:5 at 37-38

(4th ed. 2007)). The Amended Complaint fails to plead that there was ever any enforceable

agreement between the Debtor and either of the Plaintiffs with respect to the Tranche B Loans,

much less any obligation on the part of the Debtor to obtain consent from the Plaintiffs on any

matter whatsoever. The Debtor’s agreements with respect to the Tranche B Loans were in

writing with Orion and consistent with LFIH’s consent. The Debtor had no contractual or other

obligation to Plaintiffs with reference to the Tranche B Loans or the Forbearance Agreement.

                   Finally, the Debtor refers the Court to the Participation Purchase Agreement

between LFIH and Learnicon dated February 16, 2021, pursuant to which LFIH agreed to sell its

interests in the Tranche B Loans to Learnicon. The Participation Purchase Agreement is

attached hereto as Exhibit B. Pursuant to the terms of the Participation Purchase Agreement.

Learnicon expressly acknowledged that it had received copies of the Participation Purchase

Agreement, the Credit Agreement, and all documents related to the Credit Agreement, and

further acknowledged that it was specifically aware of the Forbearance Agreement previously

entered into by the Debtor and Orion. In particular, section 3(b) of the Participation Purchase

Agreement provides:



                                                   3
DOCS_SF:105654.1
                   Knowledge. The Purchaser [Learnicon] has received copies of the
                   Participation Agreement, the Credit Agreement and all other
                   documents relating thereto and is aware that the Borrowers
                   [Debtor] under the Credit Agreement are in default, that the Agent
                   [Orion] has entered into a Forbearance Agreement with the
                   Borrowers and that pursuant to the Forbearance Agreement the
                   Borrowers are preparing to file for Chapter 11. Purchaser is
                   knowledgeable the business affairs and financial condition of
                   CarbonLite Holdings LLC and its subsidiaries (collectively,
                   “CarbonLite”) which are the obligors under the Credit Agreement,
                   and has acquired sufficient information about CarbonLite to
                   reach an informed and knowledgeable decision to purchase the
                   Participation. (emphasis added)

                   Plaintiffs’ allegations in the Amended Complaint that they were not aware of the

terms of the Forbearance Agreement until February 25, 2021, see Amended Complaint at ¶ 68 - ¶

69, contradict the express terms of the Participation Purchase Agreement.

                   For the reasons set forth in this Supplemental Motion and the Original Motion, the

Debtor seeks an order dismissing the Amended Complaint against all Defendants with prejudice

or, in the alternative, to stay this litigation as to all parties.


Dated: June 15, 2021                               PACHULSKI STANG ZIEHL & JONES LLP

                                                   /s/ James E. O’Neill
                                                   Richard M. Pachulski (CA Bar No. 90073)
                                                   Gabriel I. Glazer (CA Bar No. 246384)
                                                   James E. O'Neill (DE Bar No. 4042)
                                                   Maxim B. Litvak (CA Bar No. 215852)
                                                   919 N. Market Street, 17th Floor
                                                   P.O. Box 8705
                                                   Wilmington, DE 19899 (Courier 19801)
                                                   Tel: (302) 652-4100
                                                   Fax: (302) 652-4400
                                                   Email: rpachulski@pszjlaw.com
                                                          gglazer@pszjlaw.com
                                                          joneill@pszjlaw.com
                                                          mlitvak@pszjlaw.com

                                                   Attorneys for Defendant CarbonLite Holdings LLC



                                                      4
DOCS_SF:105654.1
